DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to an amendment filed on 6/28/2022.  Claims 1, 3-8, 10-15, and 17-20 have been examined.  Claims 2, 9, and 16 have been canceled by the Applicant.  Claims 1, 3-4, 8, 10-11, 15, and 17-18 have been amended by the Applicant.  This office action is Final.

Response to Arguments

Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. 
Applicant’s argument: On page 10 the Applicant states, “it would not be obvious to modify Bhimanaik to use MDM”.
Examiner’s reply:  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Bhimanaik and Chittireddy are analogous in the art of accessing resources using authentication.
Applicant’s argument: On pages 10-12 of the Applicant’s argument, “Applicant states that the MDM of Chittireddy discloses a process for registering a device with a MDM network, and not for using MDM authentication information to verify that a user of an enrolled client device is the user of an untrusted client device based on the authentication information”.
Examiner’s reply: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, the Examiner stated in the previous office action that the prior art of Bhimanaik does not disclose the mobile device management (MDM), and that Chittireddy discloses MDM.  Chittireddy discloses MDM environment with a MDM client and MDM server, a device can be registered as a trusted device to access resources, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include MDM to maximize device support and security while allowing a degree of user flexibility, such as the use of BYOD (Chittireddy: col. 1, lines 14-23).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 11, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhimanaik (8,627,438) in view of Chittireddy (10,404,684).
As per claim 1, Bhimanaik discloses a computer system for providing a single sign-on for authenticating a user via multiple client devices in a distributed resource environment, the system comprising: 
a memory (Bhimanaik: col. 17, lines 60-67, col. 18, lines 1-2, computer readable medium (i.e. memory); 
a network interface (Bhimanaik: col. 18, lines 37-38, wireless interface (i.e. network interface)); and 
at least one processor coupled to the memory and the network interface and being configured to (Bhimanaik: col. 17, lines 40-41) 
receive, via the network interface, a first request to connect to a remote resource from an untrusted client device (Bhimanaik: col. 7, lines 46-56, and 65-67, col. 8, lines 1-4, See Fig. 1, receive, via the network interface (i.e. transceiver) a first request to connect to a remote resource (i.e. online resource) form a secondary device (i.e. untrusted client device), the personal computer (i.e. untrusted client device), using the untrusted client device attempts to access the web-based shopping service, the user clicks on the automatic sign-in area, the browser of the untrusted client device transmits the request via the transceiver)), the first request including device identification information for the enrolled client device that is configured to authenticate a user of the untrusted client device (Bhimanaik: col. 8, lines 2-33, the first request includes a QR code (i.e. device identification information) for the primary device (i.e. trusted device/enrolled client device), secondary device/desktop/untrusted device that is authenticated), 
identify the device identification information for the enrolled client device received in the first request (Bhimanaik: col. 8, lines 2-33, identify device identification information (i.e. QR code includes the device identification) for the trusted device (i.e. enrolled client device));
process the first request to identify an enrolled client device (Bhimanaik: col. 8, lines 43-48, col. 14, lines 30-37, and col. 15, lines 1-21, See Fig. 6 #615, and #620, process the first request to identify the trusted device (i.e. enrolled client device) that is configured to authenticate a user of the secondary device/personal computer (i.e. untrusted client device), 
transmit the device identification information to a processor (Bhimanaik: col. 8, lines 27-33, transmit the authentication information, which is contained in the QR code to a processor the authentication server, has a processor that processes the information),
receive authentication information from the processor, the authentication information including information about the user of the enrolled client device (Bhimanaik: col. 5, lines 15-26, col. 8, lines 43-52, col. 14, lines 50-64, receive authentication information for the authentication server, which has a processor),
verify that the user of the enrolled client device is the user of the untrusted client device based on the authentication information (Bhimanaik: col. 14, lines 50-67, col. 15, lines 1-14, verify that a user of the trusted device (i.e. enrolled client device) is the user of the secondary device), and 
provide the untrusted client device access to the remote resource (Bhimanaik: col. 2, lines 61-66, col. 6, lines 15-22, col. 14, lines 30-33, and See Fig. 5 #515, Fig. 6, #620, providing the secondary device, which is the unregistered device (i.e. untrusted client device) access to the remote resource (i.e. online resource)). 
Bhimanaik does not explicitly disclose mobile device management (MDM).
However, analogous prior art of Chittireddy discloses mobile device management (MDM) (Chittireddy: col. 2, lines 30-31, mobile device management environment (i.e. MDM).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chittireddy with the system/method of Bhimanaik to include mobile device management (MDM).  One would have been motivated to utilize an MDM, because there exists a need in the art for a device registration scheme that decreases the risk of a security breach (Chittireddy: col. 1, lines 14-30). 
As per claim 4, Bhimanaik and Chittireddy disclose the computer system of claim 1.
Bhimanaik further discloses further comprising the processor, the processor being configured to: receive the device identification information from the at least one processor (Bhimanaik: col. 8, lines 1-7, receive the QR code (i.e. QR code includes the device identification information) from the authentication server that includes a processor)); identify the enrolled client device based upon the device identification information (Bhimanaik: col. 5, lines 26-29, identify the enrolled client device (i.e. primary device/trusted device)); verify the user of the enrolled client device (Bhimanaik: col. 14, lines 50-67, col. 15, lines 1-14, verify that a user of the trusted device (i.e. enrolled client device)); and transmit the authentication information to the at least one processor based upon verification of the user of the enrolled client device (Bhimanaik: col. 5, lines 47-52, transmitting the authentication data to at least one processor (i.e. authentication server has a processor that executes the steps). 
Bhimanaik does not explicitly disclose mobile device management (MDM).
However, analogous prior art of Chittireddy discloses mobile device management (MDM) (Chittireddy: col. 2, lines 30-31, mobile device management environment (i.e. MDM).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chittireddy with the system/method of Bhimanaik to include mobile device management (MDM).  One would have been motivated to utilize a MDM, because there exists a need in the art for a device registration scheme that decreases the risk of a security breach (Chittireddy: col. 1, lines 14-30).         
  As per claim 7, Bhimanaik and Chittireddy disclose the computer system of claim 1.   
          Bhimanaik further discloses wherein the first request comprises single sign-on information including an identifier of the enrolled client device (Bhimanaik: col. 7, lines 53-56, see Fig. 2, #229 Automatic/Trusted Device Sign-In (i.e. single sign-on information)). 
      
             As per claim 8, Bhimanaik discloses a method of providing a single sign-on for authenticating a user via multiple client devices in a distributed resource environment, the method comprising: 
          receiving, by at least one processor, a first request to connect to a remote resource from an untrusted client device (Bhimanaik: col. 7, lines 46-56, and 65-67, col. 8, lines 1-4, See Fig. 1, receive by at least one processor, the authentication server includes a processor to execute the steps…, via the network interface (i.e. transceiver) a first request to connect to a remote resource (i.e. online resource) form a secondary device (i.e. untrusted client device), the personal computer (i.e. untrusted client device), using the untrusted client device attempts to access the web-based shopping service, the user clicks on the automatic sign-in area, the browser of the untrusted client device transmits the request via the transceiver)); the first request including device identification information for an enrolled client device that is configured to authenticate a user of the untrusted client device (Bhimanaik: col. 8, lines 2-33, the first request includes a QR code (i.e. device identification information) for the primary device (i.e. trusted device/enrolled client device);
          identifying, by the at least one processor, the device identification information for the enrolled client device received in the first request (Bhimanaik: col. 8, lines 2-33, identify device identification information (i.e. QR code includes the device identification) for the trusted device (i.e. enrolled client device));
          processing, by the at least one processor, the device identification information as included in the first request to identify the enrolled client device (Bhimanaik: col. 8, lines 43-48, col. 14, lines 30-37, and col. 15, lines 1-21, See Fig. 6 #615, and #620, processing, by the at least one processor, authentication server includes a processor that executes the steps… the first request to identify the trusted device (i.e. enrolled client device) that is configured to authenticate a user of the secondary device/personal computer (i.e. untrusted client device); 
          transmitting, by the at least one processor, the device identification information to an processor for processing (Bhimanaik: col. 8, lines 43-48, col. 14, lines 30-37, and col. 15, lines 1-21, See Fig. 6 #615, and #620, process the first request to identify the trusted device (i.e. enrolled client device) that is configured to authenticate a user of the secondary device/personal computer (i.e. untrusted client device);
          receiving, by the at least one processor, authentication information from the processor, the authentication information including information about the user of the enrolled client device (Bhimanaik: col. 5, lines 15-26, col. 8, lines 43-52, col. 14, lines 50-64, receive authentication information for the authentication server, which has a processor);
          verifying, by the at least one processor, that the user of the enrolled client device is the user of the untrusted client device based on the authentication information (Bhimanaik: col. 14, lines 50-67, col. 15, lines 1-14, verify that a user of the trusted device (i.e. enrolled client device) is the user of the secondary device); and 
          providing, by the at least one processor, the untrusted client device access to the remote resource (Bhimanaik: col. 2, lines 61-66, col. 6, lines 15-22, col. 14, lines 30-33, and See Fig. 5 #515, Fig. 6, #620, providing to the unregistered device (i.e. untrusted client device) access to the remote resource (i.e. online resource)). 
         Bhimanaik does not explicitly disclose mobile device management (MDM).
         However, analogous prior art of Chittireddy discloses mobile device management (MDM) (Chittireddy: col. 2, lines 30-31, mobile device management environment (i.e. MDM).
          Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chittireddy with the system/method of Bhimanaik to include mobile device management (MDM).  One would have been motivated to utilize a MDM, because there exists a need in the art for a device registration scheme that decreases the risk of a security breach (Chittireddy: col. 1, lines 14-30). 

            As per claim 11, Bhimanaik and Chittireddy disclose the method of claim 8.
Bhimanaik further comprising: receiving, by an processor operably coupled to the at least one processor, the device identification information from the at least one processor (Bhimanaik: col. 8, lines 1-7, receive the QR code (i.e. QR code includes the device identification information) from the authentication server that includes a processor)); identifying, by the processor, the enrolled client device based upon the device identification information (Bhimanaik: col. 5, lines 26-29, identify the enrolled client device (i.e. primary device/trusted device)); verifying, by the processor, the user of the enrolled client device (Bhimanaik: col. 14, lines 50-67, col. 15, lines 1-14, verify that a user of the trusted device (i.e. enrolled client device)); and transmitting, by the processor, the authentication information to the at least one processor based upon verification of the user of the enrolled client device (Bhimanaik: col. 5, lines 47-52, transmitting the authentication data to at least one processor (i.e. authentication server has a processor that executes the steps).             Bhimanaik does not explicitly disclose mobile device management (MDM).	However, analogous prior art of Chittireddy discloses mobile device management (MDM) (Chittireddy: col. 2, lines 30-31, mobile device management environment (i.e. MDM).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chittireddy with the system/method of Bhimanaik to include mobile device management (MDM).  One would have been motivated to utilize a MDM, because there exists a need in the art for a device registration scheme that decreases the risk of a security breach (Chittireddy: col. 1, lines 14-30). 

As per claim 14, rejected under similar basis as claim 7 above.

As per claim 15, Bhimanaik discloses a computer system for providing a single sign-on for authenticating a user via multiple client devices in a distributed resource environment, the system comprising: 
an untrusted client device configured to execute a first client agent for authenticating the user of the untrusted client device (Bhimanaik: col. 3, lines 30-32, and col. 5, lines 16-20, secondary device (i.e. untrusted client device) to execute a native application (i.e. first client agent) for authenticating the user of the secondary device (i.e. untrusted client device)); 
an enrolled client device configured to execute a second client agent for authenticating the user of the enrolled client device (Bhimanaik: col. 5, lines 47-51, enrolled client device (i.e. primary device/trusted device); and 
a remote computing device (Bhimanaik: See Fig. 1) comprising 
a memory (Bhimanaik: col. 17, lines 60-67, col. 18, lines 1-2, computer readable medium (i.e. memory), 
a network interface configured to communicate with the untrusted client device and the enrolled client device (Bhimanaik: col. 18, lines 37-38, wireless interface (i.e. network interface)), and 
at least one processor coupled to the memory and the network interface (Bhimanaik: col. 17, lines 40-41) and configured to 
receive a first request to a remote resource from the untrusted client device (Bhimanaik: col. 7, lines 46-56, and 65-67, col. 8, lines 1-4, See Fig. 1, receive, via the network interface (i.e. transceiver) a first request to connect to a remote resource (i.e. online resource) form a secondary device (i.e. untrusted client device), the personal computer (i.e. untrusted client device), using the untrusted client device attempts to access the web-based shopping service, the user clicks on the automatic sign-in area, the browser of the untrusted client device transmits the request via the transceiver)), the first request including device identification information for the enrolled client device (Bhimanaik: col. 8, lines 2-33, the first request includes a QR code (i.e. device identification information) for the primary device (i.e. trusted device/enrolled client device), 
process the first request to identify the enrolled client device that is configured to authenticate a user of the untrusted client device (Bhimanaik: col. 8, lines 43-48, col. 14, lines 30-37, and col. 15, lines 1-21, See Fig. 6 #615, and #620, process the first request to identify the trusted device (i.e. enrolled client device) that is configured to authenticate a user of the secondary device/personal computer (i.e. untrusted client device), 
query the enrolled client device to verify whether a user of the enrolled client device is the user of the untrusted client device (Bhimanaik: col. 14, lines 50-67, col. 15, lines 1-14, verify that a user of the trusted device (i.e. enrolled client device) is the user of the secondary device), and 
identifying the device identification information for the enrolled client device received in the first request (Bhimanaik: col. 8, lines 2-33, identify device identification information (i.e. QR code includes the device identification) for the trusted device (i.e. enrolled client device));
transmitting the device identification information to a processor for processing (Bhimanaik: col. 8, lines 43-48, col. 14, lines 30-37, and col. 15, lines 1-21, See Fig. 6 #615, and #620, process the first request to identify the trusted device (i.e. enrolled client device) that is configured to authenticate a user of the secondary device/personal computer (i.e. untrusted client device);
receiving authentication information from the processor comprising information about the user of the enrolled client device (Bhimanaik: col. 5, lines 15-26, col. 8, lines 43-52, col. 14, lines 50-64, receive authentication information for the authentication server, which has a processor), and 
verifying whether a user of the enrolled client device is the user of the untrusted client device based upon the authentication information (Bhimanaik: col. 14, lines 50-67, col. 15, lines 1-14, verify that a user of the trusted device (i.e. enrolled client device) is the user of the secondary device),
if the user of the untrusted client device is authorized to access the remote resource, provide the untrusted client device access to the remote resource (Bhimanaik: col. 2, lines 61-66, col. 6, lines 15-22, col. 14, lines 30-33, and See Fig. 5 #515, Fig. 6, #620, providing the secondary device, which is the unregistered device (i.e. untrusted client device) access to the remote resource (i.e. online resource)).
Bhimanaik does not explicitly disclose mobile device management (MDM).
However, analogous prior art of Chittireddy discloses mobile device management (MDM) (Chittireddy: col. 2, lines 30-31, mobile device management environment (i.e. MDM).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chittireddy with the system/method of Bhimanaik to include mobile device management (MDM).  One would have been motivated to utilize a MDM, because there exists a need in the art for a device registration scheme that decreases the risk of a security breach (Chittireddy: col. 1, lines 14-30). 

As per claim 18, rejected under similar scope as claim 4 above.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhimanaik (8,627,438) in view of Chittireddy (10,404,684), and further in view of Carlson (2014/0143137).
As per claim 3, Bhimanaik and Chittireddy disclose the computer system of claim 1.  
Bhimanaik further discloses wherein to verify whether a user of the enrolled client device is the user of the untrusted client device based upon the authentication information (Bhimanaik: col. 14, lines 50-67, col. 15, lines 1-14, verify that a user of the trusted device (i.e. enrolled client device) is the user of the secondary device) comprises the at least one processor being further configured to: extract user identification information for the user of the enrolled client device from the authentication information (Bhimanaik: col. 8, lines 27-47, extract user identification information for the user, because the QR code has the user identification information, the user identification information is extracted for the user of the trusted device).
 Bhimanaik and Chittireddy do not explicitly disclose compare the user identification information for the user of the enrolled client device against user identification information for the user of the untrusted client device; and determine if the user identification information for the user of the enrolled client device matches the user identification information for the user of the untrusted client device. 
The analogous prior art of Carlson discloses compare the user identification information for the user of the enrolled client device against user identification information for the user of the untrusted client device (Carlson: para. 0047-0049, compare the user identification information (i.e. pairing identifier), enrolled client device (i.e.  trusted device), and untrusted device)); and determine if the user identification information for the user of the enrolled client device matches the user identification information for the user of the untrusted client device (Carlson: para. 0127, determine if the user identification information (i.e. user information) for the trusted device (i.e. enrolled client device) matches the user information for the user of the untrusted device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Carlson with the system/method of Bhimanaik and Chittireddy to include compare the user identification information for the user of the enrolled client device against user identification information for the user of the untrusted client device; and determine if the user identification information for the user of the enrolled client device matches the user identification information for the user of the untrusted client device.  
One would have been motivated to compare the user identification information for the user of the enrolled client device against user identification information for the user of the untrusted client device; and determine if the user identification information for the user of the enrolled client device matches the user identification information for the user of the untrusted client device, because this is an efficient security measure that pairs devices to perform a transaction without providing sensitive information to the untrusted device (Carlson: para. 0008).

As per claim 10, Bhimanaik and Chittireddy disclose the method of claim 9.
Bhimanaik further discloses wherein verifying whether a user of the enrolled client device is the user of the untrusted client device based upon the authentication information (Bhimanaik: col. 14, lines 50-67, col. 15, lines 1-14, verify that a user of the trusted device (i.e. enrolled client device) is the user of the secondary device) comprises: extracting, by the at least one processor, user identification information for the user of the enrolled client device from the authentication information (Bhimanaik: col. 8, lines 27-47, extract user identification information for the user, because the QR code has the user identification information, the user identification information is extracted for the user of the trusted device).
           Bhimanaik and Chittireddy does not explicitly disclose comparing, by the at least one processor, the user identification information for the user of the enrolled client device against user identification information for the user of the untrusted client device; and determining, by the at least one processor, if the user identification information for the user of the enrolled client device matches the user identification information for the user of the untrusted client device.           The analogous prior art of Carlson discloses comparing, by the at least one processor, the user identification information for the user of the enrolled client device against user identification information for the user of the untrusted client device (Carlson: para. 0047-0049, compare the user identification information (i.e. pairing identifier), enrolled client device (i.e.  trusted device), and untrusted device)); and determining, by the at least one processor, if the user identification information for the user of the enrolled client device matches the user identification information for the user of the untrusted client device (Carlson: para. 0127, determine if the user identification information (i.e. user information) for the trusted device (i.e. enrolled client device) matches the user information for the user of the untrusted device).            Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Carlson with the system/method of Bhimanaik and Chittireddy to include comparing, by the at least one processor, the user identification information for the user of the enrolled client device against user identification information for the user of the untrusted client device; and determining, by the at least one processor, if the user identification information for the user of the enrolled client device matches the user identification information for the user of the untrusted client device.
One would have been motivated to comparing, by the at least one processor, the user identification information for the user of the enrolled client device against user identification information for the user of the untrusted client device; and determining, by the at least one processor, if the user identification information for the user of the enrolled client device matches the user identification information for the user of the untrusted client device, because this is an efficient security measure that pairs devices to perform a transaction without providing sensitive information to the untrusted device (Carlson: para. 0008).

As per claim 17, rejected under similar scope as claim 3 above.
Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhimanaik (8,627,438) in view of Chittireddy (10,404,684) and further in view of Lee (2020/0204543).
          As per claim 5, Bhimanaik and Chittireddy disclose the computer system of claim 4. 
          Chittireddy further discloses MDM (Chittireddy: col. 2, lines 30-31, mobile device management environment (i.e. MDM). 
          Bhimanaik and Chittireddy do not explicitly disclose wherein to verify the user of the enrolled client device comprises the processor being further configured to: transmit an authentication request to the enrolled client device; receive an authentication response from the enrolled client device; and verify the user of the enrolled client based upon the authentication response.
          Lee discloses wherein to verify the user of the enrolled client device comprises the processor being further configured to: transmit an authentication request to the enrolled client device (Lee: para. 0072, transmit an authentication request to the registered primary user device (i.e. enrolled client device); receive an authentication response from the enrolled client device (Lee: para. 0072, when the user approves the request (i.e. authentication response) on a primary user device (i.e. enrolled client device)); and verify the user of the enrolled client based upon the authentication response (Lee: para. 0072, verify the user of the primary user device (i.e. verify based on the user ID)).          Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lee with the system/method of Bhimanaik and Chittireddy to include verify the user of the enrolled client device comprises the processor being further configured to: transmit an authentication request to the enrolled client device; receive an authentication response from the enrolled client device; and verify the user of the enrolled client based upon the authentication response.
One would have been motivated to verify the user of the enrolled client device comprises the processor being further configured to: transmit an authentication request to the enrolled client device; receive an authentication response from the enrolled client device; and verify the user of the enrolled client based upon the authentication response, because this is an efficient method that provides device to device authentication method uses at least one already registered user device to authorize and register a new user device (Lee: para. 0070).

As per claim 6, Bhimanaik, Chittireddy, and Lee disclose the computer system of claim 5.
          Lee further discloses wherein the authentication response is based upon a biometric authentication process of the user of the enrolled client device performed by the enrolled client device (Lee: para. 0076, biometric authentication process).
          Same motivation as claim 5 above. 
          As per claim 12, Bhimanaik and Chittireddy disclose the method of claim 11.
         Chittireddy further discloses MDM (Chittireddy: col. 2, lines 30-31, mobile device management environment (i.e. MDM).
          Bhimanaik and Chittireddy do not explicitly disclose further discloses wherein verifying the user of the enrolled client device comprises: transmitting, by the processor, an authentication request to the enrolled client device; receiving, by the processor, an authentication response from the enrolled client device; and verifying, by the processor, the user of the enrolled client based upon the authentication response. 
          Lee discloses wherein to verify the user of the enrolled client device comprises the processor being further configured to: transmitting, by the processor, an authentication request to the enrolled client device (Lee: para. 0072, transmit an authentication request to the registered primary user device (i.e. enrolled client device); receiving, by the processor, an authentication response from the enrolled client device (Lee: para. 0072, when the user approves the request (i.e. authentication response) on a primary user device (i.e. enrolled client device)); and verifying, by the processor, the user of the enrolled client based upon the authentication response  (Lee: para. 0072, verify the user of the primary user device (i.e. verify based on the user ID)).
          Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lee with the system/method of Bhimanaik and Chittireddy to include verifying the user of the enrolled client device comprises: transmitting, by the processor, an authentication request to the enrolled client device; receiving, by the processor, an authentication response from the enrolled client device; and verifying, by the processor, the user of the enrolled client based upon the authentication response.
          One would have been motivated to include verifying the user of the enrolled client device comprises: transmitting, by the processor, an authentication request to the enrolled client device; receiving, by the processor, an authentication response from the enrolled client device; and verifying, by the processor, the user of the enrolled client based upon the authentication response, because this is an efficient method that provides device to device authentication method uses at least one already registered user device to authorize and register a new user device (Lee: para. 0070).
            As per claim 13, rejected under similar basis as claim 6 above.
As per claims 19-20, rejected under similar scope as claims 5-6 respectively above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/4/2022
/J.E.J/Examiner, Art Unit 2439  



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439